UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2014 Date of reporting period:	May 31, 2013 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 5/31/13 (Unaudited) COMMON STOCKS (91.8%) (a) Shares Value Aerospace and defense (0.8%) Huntington Ingalls Industries, Inc. 20,004 $1,104,621 Innovative Solutions & Support, Inc. 43,471 334,292 Air freight and logistics (0.3%) Park-Ohio Holdings Corp. (NON) 13,788 512,776 Auto components (0.6%) Stoneridge, Inc. (NON) 106,740 1,196,555 Biotechnology (0.3%) Insys Therapeutics, Inc. (NON) 43,819 483,762 Capital markets (0.9%) Cowen Group, Inc. Class A (NON) 308,054 951,887 Horizon Technology Finance Corp. (S) 60,957 854,617 Chemicals (3.2%) ADA-ES, Inc. (NON) 10,817 404,015 Cabot Corp. (S) 24,100 986,654 HB Fuller Co. 21,100 877,127 LSB Industries, Inc. (NON) 27,800 938,806 Minerals Technologies, Inc. 22,097 941,332 OM Group, Inc. (NON) 28,853 846,547 Omnova Solutions, Inc. (NON) 29,705 220,114 RPM International, Inc. 27,400 907,762 Commercial banks (9.0%) Bancorp, Inc. (The) (NON) 95,163 1,367,492 Eagle Bancorp, Inc. (NON) 38,390 864,159 Financial Institutions, Inc. 57,800 1,127,678 First Connecticut Bancorp, Inc. 30,100 428,624 First NBC Bank Holding Co. (NON) 38,278 961,543 First Niagara Financial Group, Inc. (S) 125,500 1,226,135 First of Long Island Corp. (The) 24,609 773,461 Independent Bank Group, Inc. (NON) 13,780 391,352 Investors Bancorp, Inc. (S) 65,872 1,302,948 Lakeland Financial Corp. 35,984 992,439 National Bank Holdings Corp. Class A 42,511 771,150 OFG Bancorp (Puerto Rico) (S) 101,700 1,808,226 Pacific Premier Bancorp, Inc. (NON) 96,000 1,133,760 Popular, Inc. (Puerto Rico) (NON) 42,420 1,272,600 State Bank Financial Corp. 58,400 903,448 Synovus Financial Corp. 329,700 903,378 Western Alliance Bancorp (NON) 56,100 824,670 Commercial services and supplies (3.5%) ACCO Brands Corp. (NON) (S) 135,450 968,468 Deluxe Corp. (S) 40,400 1,510,960 Ennis, Inc. 48,121 823,350 KAR Auction Services, Inc. 54,214 1,271,318 Performant Financial Corp. (NON) 111,207 1,226,613 Steelcase, Inc. Class A 63,027 872,294 Communications equipment (2.1%) Emcore Corp. (NON) (S) 181,400 620,388 Extreme Networks (NON) 290,280 1,033,397 Oplink Communications, Inc. (NON) 70,155 1,194,038 Polycom, Inc. (NON) 101,300 1,147,729 Computers and peripherals (1.3%) BancTec, Inc. 144A (F) (NON) 160,833 262,158 Datalink Corp. (NON) 90,938 1,042,149 Electronics for Imaging, Inc. (NON) (S) 45,200 1,260,628 Construction and engineering (1.7%) EMCOR Group, Inc. 21,300 846,675 Great Lakes Dredge & Dock Corp. (S) 134,700 1,118,010 Orion Marine Group, Inc. (NON) 91,800 1,102,518 UniTek Global Services, Inc. (NON) 47,848 90,911 Construction materials (0.6%) Caesarstone Sdot-Yam, Ltd. (Israel) (NON) 37,736 1,085,287 Consumer finance (1.5%) Encore Capital Group, Inc. (NON) (S) 42,540 1,517,402 Portfolio Recovery Associates, Inc. (NON) 8,600 1,309,522 Containers and packaging (1.0%) Greif, Inc. Class A (S) 18,700 974,270 Rock-Tenn Co. Class A 9,000 889,020 Distributors (1.2%) Core-Mark Holding Co., Inc. 21,666 1,282,411 VOXX International Corp. (NON) 92,800 1,031,936 Diversified consumer services (0.8%) Corinthian Colleges, Inc. (NON) (S) 194,400 505,440 Steiner Leisure, Ltd. (Bahamas) (NON) 18,500 939,615 Diversified financial services (0.4%) PHH Corp. (NON) 39,100 788,256 Diversified telecommunication services (0.4%) Cogent Communications Group, Inc. (S) 28,263 776,950 Electric utilities (2.0%) IDACORP, Inc. 18,600 878,478 Portland General Electric Co. 33,200 1,010,608 UIL Holdings Corp. (S) 21,395 833,549 UNS Energy Corp. 23,700 1,111,056 Electrical equipment (0.5%) General Cable Corp. (NON) 25,500 901,680 Electronic equipment, instruments, and components (0.5%) Electro Scientific Industries, Inc. 88,998 1,010,127 Energy equipment and services (1.8%) Key Energy Services, Inc. (NON) (S) 88,200 571,536 Matrix Service Co. (NON) 77,000 1,269,730 Pioneer Energy Services Corp. (NON) 90,125 629,073 Tidewater, Inc. 17,000 936,530 Food and staples retail (1.0%) Harris Teeter Supermarkets, Inc. (S) 18,400 864,800 Spartan Stores, Inc. 58,036 1,031,300 Food products (1.0%) Chiquita Brands International, Inc. (NON) 118,126 1,193,073 Post Holdings, Inc. (NON) 15,700 662,383 Gas utilities (0.8%) Southwest Gas Corp. 33,700 1,595,695 Health-care equipment and supplies (0.3%) Cutera, Inc. (NON) 62,059 583,975 Health-care providers and services (4.3%) Addus HomeCare Corp. (NON) 43,675 785,713 Centene Corp. (NON) 24,600 1,217,700 Chemed Corp. (S) 13,900 973,278 Ensign Group, Inc. (The) 42,100 1,518,547 PharMerica Corp. (NON) 63,000 983,430 Providence Service Corp. (The) (NON) 44,100 1,162,476 Triple-S Management Corp. Class B (Puerto Rico) (NON) 69,000 1,460,730 Health-care technology (0.4%) MedAssets, Inc. (NON) 49,200 806,880 Hotels, restaurants, and leisure (0.5%) Marriott Vacations Worldwide Corp. (NON) 22,210 982,793 Household durables (1.5%) La-Z-Boy, Inc. (S) 34,400 635,368 M/I Homes, Inc. (NON) (S) 48,428 1,203,436 Newell Rubbermaid, Inc. (S) 36,300 981,552 Insurance (6.3%) Allied World Assurance Co. Holdings AG 19,800 1,770,318 American Financial Group, Inc. 24,132 1,171,850 Amtrust Financial Services, Inc. (S) 14,630 483,229 Arch Capital Group, Ltd. (NON) (S) 14,200 727,182 Employers Holdings, Inc. 31,995 791,556 Health Insurance Innovations, Inc. Class A (NON) (S) 69,670 699,487 Maiden Holdings, Ltd. (Bermuda) 94,600 1,010,328 PartnerRe, Ltd. 14,600 1,323,490 Reinsurance Group of America, Inc. Class A 19,719 1,299,285 Stancorp Financial Group 21,600 981,288 Validus Holdings, Ltd. 47,113 1,701,250 Internet software and services (1.8%) Earthlink, Inc. 174,300 1,033,599 Perficient, Inc. (NON) 78,100 984,060 Web.com Group, Inc. (NON) (S) 67,497 1,416,762 IT Services (1.5%) Ciber, Inc. (NON) 190,526 777,346 Convergys Corp. (S) 51,400 933,938 Unisys Corp. (NON) 57,300 1,183,245 Leisure equipment and products (0.6%) Brunswick Corp. 31,700 1,064,169 Machinery (2.4%) Columbus McKinnon Corp. (NON) 49,000 1,036,350 Edwards Group, Ltd. ADR (United Kingdom) (NON) 111,341 869,573 Manitowoc Co., Inc. (The) (S) 38,100 800,481 Navistar International Corp. (NON) (S) 26,100 936,207 TriMas Corp. (NON) 26,300 848,175 Media (0.9%) Belo Corp. Class A 89,700 1,006,434 MDC Partners, Inc. Class A 45,300 798,639 Metals and mining (2.1%) Constellium NV Class A (France) (NON) 67,029 985,326 Globe Specialty Metals, Inc. (S) 72,800 893,256 Horsehead Holding Corp. (NON) (S) 97,900 1,126,829 Materion Corp. 34,852 1,038,590 Multi-utilities (0.7%) Avista Corp. 24,300 649,053 CMS Energy Corp. 27,900 751,905 Oil, gas, and consumable fuels (4.6%) Bill Barrett Corp. (NON) (S) 40,800 920,856 Energen Corp. (S) 26,500 1,436,035 EPL Oil & Gas, Inc. (NON) 31,400 956,130 EXCO Resources, Inc. (S) 80,800 656,904 Gulfport Energy Corp. (NON) 18,400 877,496 Kodiak Oil & Gas Corp. (NON) 82,400 723,472 Midstates Petroleum Co., Inc. (NON) 84,800 579,184 Scorpio Tankers, Inc. (Monaco) (NON) 114,818 1,089,623 SM Energy Co. 13,900 842,896 Swift Energy Co. (NON) (S) 56,100 760,716 Paper and forest products (0.5%) Domtar Corp. (Canada) 13,000 942,110 Pharmaceuticals (1.0%) Medicines Co. (The) (NON) 20,754 668,486 Questcor Pharmaceuticals, Inc. (S) 37,800 1,291,626 Professional services (0.5%) Kforce, Inc. (S) 62,100 924,669 Real estate investment trusts (REITs) (7.4%) American Assets Trust, Inc. 29,101 937,052 Campus Crest Communities, Inc. (S) 73,751 932,950 Colony Financial, Inc. 53,500 1,185,025 CYS Investments, Inc. 113,900 1,170,892 Education Realty Trust, Inc. 72,294 756,195 EPR Properties (S) 20,300 1,064,126 Healthcare Trust of America, Inc. Class A 58,200 668,718 iStar Financial, Inc. (NON) (S) 95,000 1,131,450 MFA Financial, Inc. 111,260 976,863 One Liberty Properties, Inc. 31,770 840,317 Piedmont Office Realty Trust, Inc. Class A (S) 38,800 736,812 RAIT Financial Trust (S) 119,900 919,633 Summit Hotel Properties, Inc. 169,414 1,672,116 Two Harbors Investment Corp. 104,300 1,150,429 Real estate management and development (0.6%) Forestar Group, Inc. (NON) 24,017 554,072 Howard Hughes Corp. (The) (NON) 5,400 537,840 Road and rail (2.0%) Quality Distribution, Inc. (NON) 109,600 998,456 Roadrunner Transportation Systems, Inc. (NON) 36,000 997,200 Ryder System, Inc. 13,600 857,344 Saia, Inc. (NON) 19,355 924,879 Semiconductors and semiconductor equipment (4.4%) Ambarella, Inc. (NON) (S) 72,067 1,165,323 Integrated Silicon Solutions, Inc. (NON) 118,900 1,286,498 Magnachip Semiconductor Corp. (South Korea) (NON) 59,100 1,093,350 Omnivision Technologies, Inc. (NON) 66,400 1,226,408 Photronics, Inc. (NON) (S) 117,100 893,473 RF Micro Devices, Inc. (NON) 235,100 1,297,752 Silicon Image, Inc. (NON) 230,500 1,403,745 Software (1.3%) Actuate Corp. (NON) 161,800 1,092,150 Mentor Graphics Corp. (S) 68,600 1,302,714 Specialty retail (2.2%) Express, Inc. (NON) 48,500 1,057,300 Lithia Motors, Inc. Class A (S) 22,500 1,172,025 Pep Boys - Manny, Moe & Jack (The) (NON) (S) 62,600 772,484 Sonic Automotive, Inc. Class A 55,800 1,270,566 Textiles, apparel, and luxury goods (1.0%) G-III Apparel Group, Ltd. (NON) 17,900 753,769 Skechers U.S.A., Inc. Class A (NON) (S) 50,500 1,136,250 Thrifts and mortgage finance (4.6%) Berkshire Hills Bancorp, Inc. 30,700 823,681 BofI Holding, Inc. (NON) (S) 30,382 1,422,485 Brookline Bancorp, Inc. 86,900 736,912 EverBank Financial Corp. 47,977 753,239 Flushing Financial Corp. (S) 48,400 756,492 Provident New York Bancorp (S) 118,000 1,085,600 Rockville Financial, Inc. 78,700 1,026,248 United Financial Bancorp, Inc. 59,100 902,457 Walker & Dunlop, Inc. (NON) 61,022 1,157,587 Trading companies and distributors (0.7%) DXP Enterprises, Inc. (NON) 6,411 378,698 Rush Enterprises, Inc. Class A (NON) (S) 39,100 1,004,870 Transportation infrastructure (0.5%) Aegean Marine Petroleum Network, Inc. (Greece) 99,879 970,824 Total common stocks (cost $150,959,120) INVESTMENT COMPANIES (1.6%) (a) Shares Value American Capital, Ltd. (NON) 92,500 $1,233,025 Hercules Technology Growth Capital, Inc. 79,578 1,066,345 New Mountain Finance Corp. (S) 44,217 673,425 Total investment Companies (cost $2,891,570) SHORT-TERM INVESTMENTS (23.8%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 35,207,593 $ 35,207,593 Putnam Short Term Investment Fund 0.01% (AFF) 10,080,631 10,080,631 Total short-term investments (cost $45,288,224) TOTAL INVESTMENTS Total investments (cost $199,138,914) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2013 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $190,269,638. (b) The aggregate identified cost on a tax basis is $199,562,524, resulting in gross unrealized appreciation and depreciation of $34,368,050 and $11,049,744, respectively, or net unrealized appreciation of $23,318,306. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $8,526,411 $15,427,298 $13,873,078 $1,491 $10,080,631 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $33,810,235. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $35,207,593, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $17,790,742 $— $— Consumer staples 3,751,556 — — Energy 12,250,181 — — Financials 58,333,201 — — Health care 11,936,603 — — Industrials 24,232,212 — — Information technology 24,398,819 262,158 — Materials 14,057,045 — — Telecommunication services 776,950 — — Utilities 6,830,344 — — Total common stocks — Investment companies 2,972,795 — — Short-term investments 10,080,631 35,207,593 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 26, 2013
